DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0145206 A1 to Siemieniec et al., “Siemieniec”, in view of U.S. Patent Application Publication Number 2019/0074373 A1 to Kobayashi et al., “Kobayashi”.
Regarding claim 1, Siemieniec discloses a silicon carbide device, comprising:
a silicon carbide body (100, 13, and 12 together, ¶ [0015],[0016]) comprising a trench gate structure (gate 21 and gate dielectric 22, ¶ [0017]) extending from a first surface (upper surface) into the silicon carbide body, a body region (13, ¶ [0016]) in contact with an active sidewall (1101) of the trench gate structure, 
a source region (12, ¶ [0016]) in contact with the active sidewall (1101) and located between the body region (13) and the first surface (upper surface), and 
a shielding region (32, ¶ [0018],[0023],[0034]) of a conductivity type of the body region (32 is necessarily the same conductivity a body regions 13 in order to form a diode region 30/31/32 with the drift layer 11, Abstract, ¶ [0006],[0023),
wherein the shielding region (32) extends from the first surface (upper surface) into the silicon carbide body,
wherein the shielding region (32) laterally directly adjoins the source region (12) and the body region (13),
wherein the shielding region (32) is in contact with an inactive sidewall (1102) of a further trench gate structure.
Siemieniec fails to clearly teach wherein the body region comprises a first body portion directly below the source region and distant from the active sidewall, wherein in at least one horizontal plane parallel to the first surface, a dopant concentration in the first body portion is at least 150% of a reference dopant concentration in the body region at the active sidewall, wherein in the at least one horizontal plane parallel to the first surface, a horizontal extension of the first body portion is at least 20% of a total horizontal extension of the body region.
Kobayashi teaches (e.g. FIG. 1) wherein a body region comprises a first body portion (23) directly below a source region (5, ¶ [0083]) and distant from an active sidewall (distance t1 from trench 7, ¶ [0084]), wherein in at least one horizontal plane parallel to the first surface, a dopant concentration of the first body portion (23) is at least 150% of a reference dopant concentration (23 is 3x1017 cm-3 versus 4a which is 3.0x1016cm-3 or about 10% of 23, ¶ [0088],[0102]), and wherein a horizontal extension of the first body portion (width w1, ¶ [0103], FIG. 12, or alternately FIG. 14 region 12 with additional horizontal extension spanning most of the length of 4) is a percentage of the total horizontal extension of the body region (e.g. 4 plus 4a).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Siemieniec by additionally including a first body portion as taught by Kobayashi in order to desirably improve the on-resistance (Kobayashi ¶ [0003],[0004],[0070]-[0072],[0089],[0090]) and with the horizontal extension of the first body portion being at least 20% of the total horizontal extension of the body region as generally taught by Kobayashi since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the horizontal extension (w1) determines the electrical characteristics of the transistor such as threshold voltage and/or on-resistance (Kobayashi FIG. 12) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 2, although Siemieniec in view of Kobayashi yields the silicon carbide device of claim 1, Kobayashi fails to clearly state wherein in the at least one horizontal plane, the horizontal extension of the first body portion is at least 50% of the total horizontal extension of the body region.
However, Kobayashi teaches wherein a horizontal extension of the first body portion (width w1, ¶ [0103], FIG. 12, or alternately FIG. 14 region 23 with additional horizontal extension spanning most of the length of 4) is a percentage of the total horizontal extension of the body region (4).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Siemieniec in view of Kobayashi with the horizontal extension at least 50% of the horizontal extension of the body region as generally suggested by Kobayashi or as taught by Kobayashi (FIG. 14 with additional horizontal extension) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the horizontal extension (w1) determines the electrical characteristics of the transistor such as threshold voltage and/or on-resistance (Kobayashi FIG. 12) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 4, Siemieniec in view of Kobayashi yields the silicon carbide device of claim 1, and Kobayashi further teaches wherein the first body portion (23) is formed by a masked tilted implant (FIG. 7, FIG. 8 angles θ1 and θ2).

Regarding claim 5, Siemieniec in view of Kobayashi yields the silicon carbide device of claim 1, and Siemieniec further teaches a body contact area (upper surface of 32, similar to Applicant’s region 126) laterally directly adjoining the source region (12).


Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although prior art, e.g. Siemieniec and Kobayashi, yields claim 1 as discussed above, and Kobayashi further suggests (FIG. 14) wherein the first body portion (23) extends laterally and would adjoin the shielding when applied to Siemieniec, prior art fails to reasonably teach or suggest in sufficient detail wherein in the at least one horizontal plane, a lateral dopant distribution in a portion of the shielding region directly adjoining the first body portion deviates by not more than +10% from a dopant concentration in the first body portion, as claimed in claim 3 together with all of the limitations of claim 1 as claimed. 
Prior art e.g. U.S. Patent Application Publication Number 2019/0074372 A1 to Kobayashi et al. teaches (e.g. FIG. 10) wherein a first body portion (23) forms a bulge extending from the shielding region (when applied to Siemieniec) into the body region (4a), but not at a distance from the source (5).  However, prior art fails to reasonably teach or suggest the first body portion forms a bulge extending from the shielding region into the body region, and wherein a maximum lateral extension of the bulge is located a distance to the source region, as claimed in claim 6 together with all of the limitations of claim 1 as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/               Primary Examiner, Art Unit 2891